Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same direction" in Line 7.
There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, the terms “substantially” and “notably greater” are a relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 14 recites the limitations "a pivoting mass" in Line 2 and "a virtual pivoting axis" in Line 3. It is not clear it these are the same recitations claimed in Claim 1 or new ones. 
Claim 21 recites the limitation “a horological resonator mechanism”. It is not clear it this mechanism is the same as the one recited in Claim 14 or new one.
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Domenico et al. (US Patent Application Publication No. 2017/0227930). With regard to Claim 1, Di Domenico discloses a device (10) for guiding rotatably pivotally a pivoting mass about a virtual pivoting axis (A), the device comprising a first support (100) and a second support (200), one of which is fixed and the other of which is intended to be rotary and to form or to support the pivoting mass, the device being substantially arranged in a plane and comprising a first (21) and a second (31), flexible leaf oriented in a same direction when the device is at rest, as well as an intermediate leaf (20) having a rigidity notably greater than the flexible leaves and connecting the first flexible leaf to the second, the device comprising a first fixed link (2) formed by the first support and a first end of the first leaf, a second fixed link (23) formed by a second end of the first leaf and by a first end of the intermediate leaf, a third fixed link (3) formed by a second end of the intermediate leaf and by a first end of the second leaf and a fourth fixed link (33) formed by at least one second end of the second leaf, wherein the first and/or the fourth link is arranged substantially between the second and the third link in the direction when the device is at rest.
With regard to Claim 2, Di Domenico discloses the intermediate leaf being elbowed.
With regard to Claim 3, Di Domenico discloses the intermediate leaf being flexible with a cross-sectional inertia greater than those of the flexible leaves.
With regard to Claim 9, Di Domenico discloses the fourth fixed link being formed by the second end of the second leaf and by the second support, which is rotary, the first support being fixed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses horological resonator mechanisms, similar to Applicant’s claimed invention, having flexible leaves, supports and fixed links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833